By the Court.
The defendant is to be presumed innocent, until the crime charged against him is proved. It is only aftei *137the introduction of prima facie evidence in support of the indictment, that the absence of evidence tending to a contrary conclusion is to be considered. Commonwealth v. Webster, 5 Cush. 316. It must be presumed that all the facts are reported upon which the ruling excepted to was based. The judge should have instructed the jury that, in the absence of any evidence of the qualities of the beer proved to have been sold, the defendant was entitled to an acquittal. Exceptions sustained.